DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 October 2022 have been fully considered but they are not persuasive.
Applicant seems to be asserting that the cited prior art does not perform partitioning on spatial joins. Examiner points to Yuan et al. [0021] to show that a spatial join is occurring, while noting that the discussion of parallelization of the spatial join, abbreviated PGGJ (Parallelable Gridded Geospatial Join) describes processing different cells of the join on different processors (AMP stands for Application Module Processor). This also speaks to applicant’s next point, which is that sub-partitions of the spatial join be assigned to two or more processors to be processed in parallel. Applicant points to the specifications to support this, where the specifications say to distribute parts of the join to various processors to balance the load. Similarly, Yuan et al. makes a determination of which processor to send each part of the join, allowing them to be processed in parallel. The use of the word “assigning” is not necessary as the query optimizer from Yuan et al. is performing the same task by determining which processor gets which grid cell.
Applicant’s other argument is that Yuan et al. does not determine a spatial join bounding space, partition said determined spatial join bounding space, and then assign sub-partitions of that spatial join bounding space to two or more processors. Grid G is the result of the Minimum Bounding Rectangle of inputs A and B thus making G the determined bounding space. The grid cells of G are the partitions of the join. These grid cells are then distributed to multiple processors (as noted above). While the terminology is slightly different the described function and goal of the cited prior art and the claimed invention is the same. The addition of clarifying but not further limiting language to the claim does not change this assessment.
No further arguments of substance are presented in applicant’s remarks. As such, the previously given rejection of the claims under U.S.C. 102 and U.S.C. 103 remain.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-10, 12-13, 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. US PG Pub 2015/0178352 A1.
Regarding claims 1, 8, and 22, Yuan et al. teaches a computing system, comprising: one or more processors (Yuan et al. [0016]) configured to: obtain first and second bounding data sets respectively for first and second data sets of a database configured to store data and process database queries of the database, wherein the first and second bounding data sets of the database respectively include first and second bounding information, wherein the first and second bounding information respectively include representation of bounds or limits of the first and second datasets in a space that a spatial join operation of the database is to be performed between the first and second data sets to effectively join at least a respective part of at one of the first and second data sets spatially in the space in response to one or more of the database queries of the database (Yuan et al. [0020] "Both A.geo and B.geo are put into the grid cells of G where its Minimum Bounded Rectangle (MBR) intersects.", Yuan et al. [0021] "For a geospatial join on table A geo column and table B geo column, normalized statistics from the statistics are computed on A.geo and B.geo.", Yuan et al. [0002] showing the join is in response to a query and done in a database); determine, based on the obtained first and second bounding data sets of the spatial join operation of the database, a spatial join bounding space for the spatial join operation of the database, as an intersection of the first and second bounding data sets in the space where the first and second data sets are to be spatially joined to perform the spatial join operation of the database (Yuan et al. [0020] "Both A.geo and B.geo are put into the grid cells of G where its Minimum Bounded Rectangle (MBR) intersects."); partition the determined spatial join bounding space of the first and second data sets are to be spatially joined into multiple sub-partitions of the spatial join bounding space (Yuan et al. [0020] "Thus, an A.geo object can be put into two or more grid cells, depending on how many grid cells its MBR could intersect. Then, product joins are processed for A.geo and B.geo in the same grid cell."); and assign two or more of the multiple sub-partitions of the spatial join bounding space respectively to two or more processing units of a multi-processing computing system for processing the sub-partitions in parallel, wherein the multi- processing computing system includes at least one physical processor configured to provide multiple processing units to process data in parallel, thereby allowing the two or more processing units of a multi-processing computing system to process in parallel their respective assigned sub-partitions of the spatial join bounding space in order to perform the spatial join of the first and second data sets (Yuan et al. [0026] "The PGGJ techniques described herein are easily parallelizable, by letting different AMPs handle different grid cells. Depending on the load and join cost, the query optimizer can determine which AMP can handle which grid cells.", Yuan et al. [0020] “Then, product joins are processed for A.geo and B.geo in the same grid cell.").
Regarding additional aspects of claim 8, Yuan et al. teaches a computer-implemented method of processing spatial joins of data in a parallel processing computing system, wherein the parallel processing computing system includes one or more processors configured to provide multiple processing units configured to process data in parallel (Yuan et al. [0071] "Some components of the parallelized gridded geospatial join processing system 300 are implemented as executable instructions that are programmed and reside within memory and/or non-transitory computer-readable storage medium that execute on processing nodes of a network.").
Regarding additional aspects of claim 22, Yuan et al. teaches a non-transitory computer readable storage medium storing at least executable computer code for processing spatial joins of data in a parallel processing computing system, wherein the parallel processing computing system includes one or more processors configured to provide multiple processing units configured to process data in parallel (Yuan et al. [0016] "It is to be noted that the techniques presented herein are implemented as executable instructions that are programmed in memory or non-transitory computer-readable storage media (or medium) for execution on one or more processing devices, each processing device having one or more processors, and each processor specifically configured to execute the executable instructions.").
Regarding claims 2 and 9, Yuan et al. teaches wherein the one or more processors are further configured to: effectively provide the two or more processing units of a multi-processing computing system for processing the sub-partitions; process, in parallel, by the two or more processing units of a multi-processing computing system, the assigned multiple sub-partitions of the spatial join bounding space; perform the spatial join of the first and second data sets by at least the processing, in parallel, of the assigned multiple sub-partitions of the spatial join bounding space, by the two or more processing units of the multi-processing computing system (Yuan et al. [0026] "The PGGJ techniques described herein are easily parallelizable, by letting different AMPs handle different grid cells. Depending on the load and join cost, the query optimizer can determine which AMP can handle which grid cells.").
Regarding claims 3 and 10, Yuan et al. teaches wherein the partitioning of the determined spatial join bounding space of the first and second data sets are to be spatially joined into multiple sub-partitions of the spatial join bounding space further comprises: estimating a number of components bounds there are in the spatial join bounding space, wherein each one of the component bounds represent a bound of one or more components of one of the first and second data base sets in the s spatial join bounding space; and partitioning, at least partially based on the number of component bounds, the spatial join bounding space (Yuan et al. [0032] "In the novel PGGJ techniques presented herein, the "partitions" or grids are generated from statistics before the joins are actually performed. The grids do not need to be uniform, can have some big partitions for sparse area and small partitions for dense area.").
Examiner notes that the most recent amended claims, filed 24 March 2022, claim 3 now depends on claim 2 while claim 10 still depends on claim 8. However, as the content remains identical and claim 2 is also taught solely by Yuan et al. the analysis of both claims is left together.
Regarding claims 5, 12, Yuan et al. teaches wherein the one or more processors are further configured to: effectively provide the two or more processing units of a multi-processing computing system for processing the sub-partitions: receive the first and second data sets of a database (Yuan et al. [0055] "According to an embodiment, at 126, the geospatial join controller divides the group cells into groups of group cells and sends at least one group to a distributed AMP across a network connection for processing that group of grid cells when the join operation is processed. The AMP also processes in parallel with the processing of the geospatial join controller once the group of grid cells is received by the AMP."); generate the first and second bounding data sets respectively for the first and second data sets of a database by at least generating for each one of multiple components of the first and a second data sets, their respective first and second component bounding information (Yuan et al. [0020] "Both A.geo and B.geo are put into the grid cells of G where its Minimum Bounded Rectangle (MBR) intersects.", Yuan et al. [0021] "For a geospatial join on table A geo column and table B geo column, normalized statistics from the statistics are computed on A.geo and B.geo.").
Regarding claims 6, 13, Yuan et al. teaches wherein the first and second component bounding each include distribution cost information associated with the cost of a component of the multiple components of the first and a second data sets between the processing units of the multi-processing system (Yuan et al. [0021] "For a geospatial join on table A geo column and table B geo column, normalized statistics from the statistics are computed on A.geo and B.geo. From these normalized statistics, the grid cells needed for PGGJ are computed, as well as an estimate of the join cardinality and a cost for each grid cell.").
Regarding claim 17, Yuan et al. teaches a computer-implemented method of processing a spatial join in a parallel processing computing system, wherein the parallel processing computing system includes one or more processors configured to provide multiple processing units configured to process data in parallel (Yuan et al. [0016] "It is to be noted that the techniques presented herein are implemented as executable instructions that are programmed in memory or non-transitory computer-readable storage media (or medium) for execution on one or more processing devices, each processing device having one or more processors, and each processor specifically configured to execute the executable instructions."), and wherein the computer-implemented method comprises: assigning each sub-partition of a join grid to a processing unit of a multi- processing computing system for processing the sub-partitions in parallel (Yuan et al. [0026] "The PGGJ techniques described herein are easily parallelizable, by letting different AMPs handle different grid cells."); distribute each one of the join pairs based on a distribution strategy (Yuan et al. [0026] "Depending on the load and join cost, the query optimizer can determine which AMP can handle which grid cells."); perform an evaluation of each one of the distributed join pairs on the distribution strategy (Yuan et al. [0026] "Depending on the load and join cost, the query optimizer can determine which AMP can handle which grid cells."); and generate the join results at least partly based on one or more of the following: one or more join predicates, and one or more residual join conditions (Yuan et al. [0012] "Finally, an R-Tree for the grid cell is dynamically constructed to assist in performing the join operation.").
Examiner notes that every join operation spawns from the presence of "one or more join predicates" (an explicit 'JOIN') or "one or more residual join conditions" (any statement which results in a join being performed besides when a predicate join is present).
Regarding claim 18, Yuan et al. teaches wherein the distribution strategy is a row distribution strategy for distributing rows of one or more database tables involved in the spatial join (Yuan et al. [0026] "Depending on the load and join cost, the query optimizer can determine which AMP can handle which grid cells.").
Regarding claim 19, Yuan et al. teaches wherein row distribution strategy is a static row distribution strategy (Yuan et al. [0057] "According to an embodiment, at 131, the geospatial join controller associates a higher cost to the particular grid cell for processing the join operation based on that grid cell having more than the threshold number of entries. This may also be based on the cardinality of the join operation processing against the grid cell.").
Regarding claim 20, Yuan et al. teaches wherein row distribution strategy is a dynamic row distribution (Yuan et al. [0059] "According to an embodiment, at 141, the geospatial join controller selectively and dynamically constructs other R-Trees for some of the other grid cells based on a cardinality of the join operation for those other grid cells or costs associated with those other grid cells.").
Regarding claim 21, Yuan et al. teaches wherein row distribution strategy is determined based on the database statistics be at least: determining whether the database statistics is available (Yuan et al. [0034] "the PGGJ approaches presented herein are constrained by the data of the RDBMS"); using the database statistics if it determined that the database statistics is available database statistics (Yuan et al. [0034] "For example, when geospatial statistics store the type of data, if one relation is mostly point data, there is no need to have to worry about creating too many duplicate join results when a lot of grid cells for a dense region are created."); generating database statistics if it determined that the database statistics is not available (Yuan et al. [0048] "That is, the geospatial join controller does not produce the statistics, but rather, produces the normalized statistics."); and using the generated database statistics database statistics if it determined that the database statistics is not available (Yuan et al. [0034] "the PGGJ approaches presented herein are constrained by the data of the RDBMS", Yuan et al. [0026] "Depending on the load and join cost, the query optimizer can determine which AMP can handle which grid cells.").
If the database statistics are not available then the strategies which rely on them will not work. The generated statistics will always be used as those are derived from the data, which includes when database statistics are otherwise unavailable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. US PG Pub 2015/0178352 A1 as applied to claim 1 above, and further in view of Zhang et al. US PG Pub 2018/0165331 A1.
Regarding claim 4, Yuan et al. teaches assigning of the two or more of the multiple sub-partitions of the spatial join bounding space respectively to two or more processing units of a multi-processing computing system for processing the sub-partitions in parallel (see remarks on claim 1), however Yuan et al. does not teach wherein the assigning of the two or more of the multiple sub-partitions comprises reassigning at least one of the one or more components of one of the first and second data base sets from a first one of the processing units to second one of the processing units. 
Zhang et al. teaches reassigning at least one of the one or more components of one of the first and second data base sets from a first one of the processing units to second one of the processing units (Zhang et al. [0003] "The one or more processors execute the instructions to store a set of data in a first set of storages in the plurality of storages. The first set of storages is assigned to a first set of compute nodes in the plurality of compute nodes. The set of data is repartitioned by hashing into a repartitioned set of data. The first set of storages is reassigned to a second set of compute nodes and a database operation is performed on the repartitioned set of data by the second set of compute nodes.").
Thus, together Yuan et al. and Zhang et al. teach wherein the assigning of the two or more of the multiple sub-partitions of the spatial join bounding space respectively to two or more processing units of a multi-processing computing system for processing the sub-partitions in parallel further comprises: reassigning at least one of the one or more components of one of the first and second data base sets from a first one of the processing units to second one of the processing units.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Yuan et al. with Zhang et al., that in order to reassign tasks from one processor to another, they would combine the processor and data reassignment from Zhang et al. with the spatial join method from Yuan et al.
Regarding claim 7, Yuan et al. does not teach reassigning of at least one of the one or more components of one of the first and second data sets from a first one of the processing units to second one of the processing units. Zhang et al. teaches reassigning of at least one of the one or more components of one of the first and second data sets from a first one of the processing units to second one of the processing units (Zhang et al. [0003] "The one or more processors execute the instructions to store a set of data in a first set of storages in the plurality of storages. The first set of storages is assigned to a first set of compute nodes in the plurality of compute nodes. The set of data is repartitioned by hashing into a repartitioned set of data. The first set of storages is reassigned to a second set of compute nodes and a database operation is performed on the repartitioned set of data by the second set of compute nodes.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Yuan et al. with Zhang et al., that in order to reassign tasks from one processor to another, they would combine the processor and data reassignment from Zhang et al. with the spatial join method from Yuan et al.
Regarding claim 11, Yuan et al. teaches assigning of the two or more of the multiple sub-partitions of the spatial join bounding space respectively to two or more processing units of a multi-processing computing system for processing the sub-partitions in parallel (see remarks on claim 1), however Yuan et al. does not teach wherein the assigning of the two or more of the multiple sub-partitions comprises reassigning at least one of the one or more components of one of the first and second data base sets from a first one of the processing units to second one of the processing units.
Zhang et al. teaches reassigning at least one of the one or more components of one of the first and second data base sets from a first one of the processing units to second one of the processing units (Zhang et al. [0003] "The one or more processors execute the instructions to store a set of data in a first set of storages in the plurality of storages. The first set of storages is assigned to a first set of compute nodes in the plurality of compute nodes. The set of data is repartitioned by hashing into a repartitioned set of data. The first set of storages is reassigned to a second set of compute nodes and a database operation is performed on the repartitioned set of data by the second set of compute nodes.").
Thus, together Yuan et al. and Zhang et al. teach wherein the assigning of the two or more of the multiple sub-partitions of the spatial join bounding space respectively to two or more processing units of a multi-processing computing system for processing the sub-partitions in parallel further comprises: reassigning at least one of the one or more components of one of the first and second data base sets from a first one of the processing units to second one of the processing units.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Yuan et al. with Zhang et al., that in order to reassign tasks from one processor to another, they would combine the processor and data reassignment from Zhang et al. with the spatial join method from Yuan et al.
Regarding claim 14, Yuan et al. does not teach reassigning of at least one of the one or more components of one of the first and second data sets from a first one of the processing units to second one of the processing units. Zhang et al. teaches reassigning of at least one of the one or more components of one of the first and second data sets from a first one of the processing units to second one of the processing units (Zhang et al. [0003] "The one or more processors execute the instructions to store a set of data in a first set of storages in the plurality of storages. The first set of storages is assigned to a first set of compute nodes in the plurality of compute nodes. The set of data is repartitioned by hashing into a repartitioned set of data. The first set of storages is reassigned to a second set of compute nodes and a database operation is performed on the repartitioned set of data by the second set of compute nodes.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Yuan et al. with Zhang et al., that in order to reassign tasks from one processor to another, they would combine the processor and data reassignment from Zhang et al. with the spatial join method from Yuan et al.
Regarding claim 16, while Yuan et al. teaches using processors in parallel, there is no explicit teaching of either those processors being virtual, or having multiple thread capability. However, Zhang et al. teaches where the processors can utilize multiple threads to allow one processor to do multiple tasks in parallel. Thus Zhang et al. teaches wherein the processing units include one or more or the following: multiple virtual processors, and multiple threads (Zhang et al. [0120] "processor 1010 is a multi-core processor capable of executing multiple threads.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Yuan et al. with Zhang et al., that in order to utilize processors capable of running multiple simultaneous threads for spatial joins, they would combine the multi-core processors from Zhang et al. with the spatial join method from Yuan et al.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. US PG Pub 2015/0178352 A1 and Zhang et al. US PG Pub 2018/0165331 A1 as applied to claim 14 above, and further in view of Krishna US PG Pub 2017/0126836 A1.
Regarding claim 15, Yuan et al. teaches wherein the first and second data sets include first and second database tables (Yuan et al. [0021] "For a geospatial join on table A geo column and table B geo column, normalized statistics from the statistics are computed on A.geo and B.geo."). However, Yuan et al. does not teach reassigning of at least one of the one or more components of one of the first and second data sets from a first one of the processing units to second one of the processing units.
Zhang et al. teaches reassigning of at least one of the one or more components of one of the first and second data sets from a first one of the processing units to second one of the processing units (Zhang et al. [0003] "The one or more processors execute the instructions to store a set of data in a first set of storages in the plurality of storages. The first set of storages is assigned to a first set of compute nodes in the plurality of compute nodes. The set of data is repartitioned by hashing into a repartitioned set of data. The first set of storages is reassigned to a second set of compute nodes and a database operation is performed on the repartitioned set of data by the second set of compute nodes.").
Neither Zhang et al. or Yuan et al. teaches not distributing rows of the first database to the processing units for processing. Krishna teaches not distributing rows of the first database to the processing units for processing (Krishna [0022] “The user may create a rule in the edge device 132 to discard all data generated by the car 115c associated with remaining oil life so as not to send any such information to the information processor”). 
While Krishna teaches not sending data to the processor Krishna leaves the reason for it up to the user. As such only the combination of Yuan et al., Zhang et al., and Krishna together teaches wherein the reassigning of the at least one of the one or more components of the first and second data base sets […] comprises: not distributing rows of the first database to the processing units for processing. The combination of the three references is obvious because while Yuan et al. is focused on parallelizing spatial joins Zhang et al. is aimed at the details of using processors in parallel computing applications, while Krishna is aimed at rules for filtering what data is sent to a processor – all aspects one of ordinary skill in the art at the time of filing would look towards when trying to parallelize spatial joins in a system where some processors should be ignored under certain conditions.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Yuan et al. and Zhang et al. with Krishna that in order to manage a high performance computing system to perform parallel spatial joins where specific processors are governed by specific usage rules they would combine the processor specific data allocation method from Krishna with the multiple processor environment parallel process allocation method from Zhang et al. and the spatial join parallelization from Yuan et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163